Head, Presiding Justice.
Under the facts of this case, the discharge of the resident defendant did not divest the court of jurisdiction of the two nonresident defendants, since the nonresident defendants waived the right to object to venue when, after the discharge of the resident defendant, they filed an .additional pleading to the merits. Hudgins Contracting Co. v. Redmond, 178 Ga. 317 (173 SE 135); Burger v. Noble, 81 Ga. App. 759 (59 SE2d 761); 92 C.J.S. 820-822, § 124; 56 Am Jur. 44, '§ 40. Therefore the trial court properly overruled the nonresident' defendants’ later motion to strike, in the nature of a general demurrer, raising the question of jurisdiction.

Judgment affirmed.


All the Justices concur.